DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 13 October 2022 has been considered by the examiner.

Response to Amendment
The amendment filed 13 October 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In paragraph ¶[0011] of the published specification, the addition of “Feynman R. F., Layton R., Sands M. Feynman lectures on physics, vol. 6, - M.: Mir, 1977, pp.269-270, Fig. 26.6)”. 
This is new matter because it is not described in the application as filed. According to MPEP 2163.07 (I) & (II), amendments to an application which are not new matter are “rephrasing” of a passage or “obvious errors”.  The information added to paragraph ¶[0011] of the published specification is neither of these.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks credible utility.   
Claim 1 is directed to “[a]n electric propulsion device consisting of two or more electric capacitor, aligned in a row; each electric capacitor is made with the possibility of reciprocating movement of its plates, and this movement is such that if a positively charged plate moves in one direction, then the negatively charged plate of this capacitor moves in the opposite direction; the electric charges on the capacitor plates moving together with the plates create a magnetic field; with such a movement of the charged plates of each capacitor, a corresponding magnetic field appears around each such capacitor; the plates of two adjacent capacitors move: at one capacitor --along the row -- to and from another electrical capacitor, at the other capacitor – transversely the row; the change in the sign of the speed of movement of all plates of capacitors occurs simultaneously; any electrical capacitor can be made with the possibility of reciprocating
movement of only one of its plates” [sic].

The invention, as best understood, is directed to an electric propulsor comprising two or more capacitors 1/2/3, each with respective plates 4/5/6 aligned in a row (Fig.1). A voltage is applied to the insulated plates 4/5/6 of each respective capacitor 1/2/3 to charge the plates (+/-) and the capacitors are moved in a reciprocating manner (e.g., by a crankshaft; ¶[0025]) with velocities V1-V3 so that the direction of movement of capacitor 2 is perpendicular to that of capacitors 1 & 3 (note V2 perpendicular to V1 and V3; Fig.1). This movement allegedly produces a net thrust F, the value of which is controlled by regulating the charge on the plates (¶[0027]). The thrust is alleged to result from the magnetic component of Lorentz forces generated in the cyclically moving plates (¶[0011]; ¶[0021]; ¶[0028]; ¶[0030]).

    PNG
    media_image1.png
    741
    620
    media_image1.png
    Greyscale

Rejections under 35 USC 101 based on a lack of credible utility have been sustained by federal courts when, for example, the applicant failed to disclose any utility for the invention or asserted a utility that could only be true if it violated a scientific principle, such as the second law of thermodynamics, or a law of nature, or was wholly inconsistent with contemporary knowledge in the art. In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967). 
In this case, the invention violates the second law of thermodynamics and Newton’s third law.  The specification ¶[0011] makes reference to a work by the inventor entitled “Abstract of unified physical theory of space-time, matter and field” (2016) allegedly providing theoretical basis for the underlying physics (an evaluation of which is beyond the scope of the Office’s review of the application). An English machine translation of this work was retrieved via the internet and made of reference. Review of this abstract reveals that the propulsion device described in §4 (“Propulsion of a new type”) corresponds to the claimed invention in that the description of two charges e1 and e2 in relative periodic motion producing a net force f1 on a device in one direction corresponds to the recitation in claim 1 of “two…electric capacitor, aligned in a row; each electric capacitor is made with the possibility of reciprocating movement of its plates, and this movement is such that if a positively charged plate moves in one direction, then the negatively charged plate of this capacitor moves in the opposite direction; the electric charges on the capacitor plates moving together with the plates create a magnetic field; with such a movement of the charged plates of each capacitor, a corresponding magnetic field appears around each such capacitor; the plates of two adjacent capacitors move: at one capacitor - along the row - to and from another electrical capacitor, at the other capacitor – transversely the row; the change in the sign of the speed of movement of all plates of capacitors occurs simultaneously; any electrical capacitor can be made with the possibility of reciprocating movement of only one of its plates”.  Also, note citation of the same work in the context of the discussion of a second variant ¶[0030], and compare Fig.2 on p.13 of applicant’s 19 July 2021 Response, discussed in relation to the invention, with the figure in §4.  
In the first paragraph of §4 (“Propulsion of a new type”), it is stated that:
“The propulsion of a new type will be called a device that produces more energy than it receives from the outside. When evaluating this kind of machine, a complete account of all types of energy must be taken into account. In practice, the characteristic of the device is the efficiency, which is numerically equal to the ratio of the useful energy generated to the externally received. All types of factory machines known to the author for 2014 have a coefficient of efficiency that is strictly less than one. These machines do not belong to the class of propulsion of a new type. The electric machine proposed in this paragraph, using the effect of perpendicularity of the magnetic force to the direction of motion of the electric charge, belongs to the class of propulsion of a new type. With high-quality performance, its efficiency can be much greater than one.”
Further, in the summary section entitled “Findings” (last page), it is stated that the author’s theories make it possible “(1)…to formulate a more general physical theory, including the equations of Newton, Einstein, quantum mechanics, electrodynamics and, by zero approximation, explaining the quark structure of ordinary matter” and that “(2) [f]om this theory for a certain class of phenomena follows the law of non-conservation of energy, on the basis of which it is possible to create fuel-free environmentally friendly electric machines of a new level.”
Therefore, since the claimed device explicitly produces more energy than it receives from the outside, has an efficiency greater than one and follows the law of non-conservation of energy, the invention violates well-established laws of science, in particular the law of conservation of energy (i.e., the total energy of a closed system remains constant) and the second law of thermodynamics (i.e., the entropy of a system always increases).
 	The invention also violates Newton’s third law of motion. 
The propulsor when viewed as a single system includes all the elements shown in Fig.1, i.e., the reciprocating capacitors and their respective plates. That is, while not shown in Fig.1, a mechanical connection exists between the capacitors and capacitor plates (e.g., a crankshaft, ¶[0025] or springs as noted on p.8 of the 19 July 2021 response, with the positive capacitor sheets (i.e., the plates) fastened together to form a single whole, as are the negatively charged sheets, and on p.10 of the 16 December 2021 response). This can be denoted schematically below, with the mechanical connections indicated by lines.  		

    PNG
    media_image2.png
    650
    595
    media_image2.png
    Greyscale

	By Newton’s third law, a force in one direction (e.g., the force F on + plates of the capacitor alleged to correspond to the magnetic component of the Lorentz force) would necessarily mean the – plates also experience an equal but opposite force. The resultant force, given the system symmetry, is zero. In other words, if the system as a whole moves, this would imply the forces generated in or by the mechanically connected capacitors do not cancel, in violation of Newton’s third law. As noted in the prior Office Action, even if a magnetic component of the Lorentz force was produced in a plate, an equal but opposite force would be produced in the oppositely charged plate since that plate is disclosed as moving with the opposite velocity.  Put another way, the magnetic field produced above a top plate of a capacitor (μoK/2) cancels the magnetic field produced below the bottom plate of the capacitor (-μoK/2), i.e., the field have same magnitude but opposite direction.  Therefore, it is not clear how a Lorentz force produces the resultant force.
	Applicant argues that “the magnetic field created by a moving positively charged plate in a capacitor is added to the magnetic field created by a moving negatively charged plate of this capacitor [and thus] the magnetic field of each capacitor is created by all its moving charged plates” [sic] (16 December 2021 Response, p.8). But, the positively charged plates of each capacitor move opposite to the negatively charged plates, per ¶[0023] teaching that “movement velocities V1 (V2, V3) of its oppositely charged plates differ in sign (direction)” and ¶[0027] teaching “flat plates 4, 5 and 6 [are] in reciprocal motion”.  Thus, their respective Lorentz forces cancel.  
	Because the invention operates in violation of the laws of conventional science, claim 1 is inoperative or operative with extraordinary effort and thus lacks utility.
	Dependent claims 2-5 likewise stand rejected on the same grounds as reciting only minor elaborations of the fundamentally inoperative propulsion device of claim 1. 

Claim Rejections - 35 USC § 112
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
If a claim fails to meet the utility requirement of 35 USC 101 because it is shown to be non-useful or inoperative, then it necessarily fails to meet the how-to-use aspect of the enablement requirement of 35 USC 112(a) or pre-AIA  35 USC 112, first paragraph. 
Per MPEP 2164.01, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Each one of these is discussed as follows.
Regarding (A), claims 1-5 are fairly broad in that the only structure of the electric propulsion device recited in claim 1 are “two or more electric capacitor[s], aligned in a row”, each electric capacitor comprising reciprocating plates. The remainder of the claim relates to functions, e.g., “the electric charges on the capacitor plates moving together with the plates create a magnetic field; with such a movement of the charged plates of each capacitor, a corresponding magnetic field appears around each such capacitor; the plates of two adjacent capacitors move: at one capacitor - along the row - to and from another electrical capacitor, at the other capacitor – transversely the row; the change in the sign of the speed of movement of all plates of capacitors occurs simultaneously”.  Similarly, the dependent claims 2-5, except for the recitation of arrangements of two, three or more capacitors, merely describes functional reciprocating movements of the plates and Lorentz forces acting on them to produce thrust.    
Regarding (B), the nature of the invention is speculative. The invention is an electric propulsor that does not need any fuel or rely on combustion as in combustion or jet engines (published specification, ¶[0002]-¶[0003]). Instead, the invention relies on “electromagnetic thrust that occurs in respectively reciprocally moving charged electric surfaces (plates)” (¶[0004]).  The specification notes that even in this field, “there is a great number of erroneous literature, including patent-literature, devoted to “propulsors” based on electric and/or magnetic interaction of closed electric currents (erroneous literature is not accepted to refer to as it produces no result)” (¶[0005]). The inventive electric propulsor, meanwhile, comprises two or more capacitors 1/2/3, each with respective plates 4/5/6 aligned in a row (Fig.1). A voltage is applied to the insulated plates 4/5/6 of each respective capacitor 1/2/3 to charge the plates (+/-) and the capacitors are moved in a reciprocating manner (e.g., by a crankshaft; ¶[0025]) with velocities V1-V3 so that the direction of movement of capacitor 2 is perpendicular to that of capacitors 1 & 3 (note V2 perpendicular to V1 and V3; Fig.1). This movement allegedly produces a net thrust F, the value of which is controlled by regulating the charge on the plates (¶[0027]). The thrust is said to result from the magnetic component of the Lorentz forces generated in the moving plates (¶[0028]; ¶[0030]).  
 But, as note in the preceding section, the underlying physics describing the operation of the device stands in direct contradiction to the known laws of science. The article “Abstract of unified physical theory of space-time, matter and field” to the inventor, referenced by the specification ¶[0011], describes a device corresponding to the claimed invention that produces more energy than it receives from the outside, has an efficiency greater than one and follows the law of non-conservation of energy.  In other words, applicant himself admits that the principle upon which his invention is based violates well-established laws of science, in particular the law of conservation of energy (i.e., the total energy of a closed system remains constant) and the second law of thermodynamics (i.e., the entropy of a system always increases).
Regarding (C), the specification ¶[0011] makes reference to a work by the inventor entitled “Abstract of unified physical theory of space-time, matter and field” (2016) allegedly providing theoretical basis for the underlying physics (an evaluation of which is beyond the scope of the Office’s review of the application). Section §4 (“Propulsion of a new type”) describes a propulsion device corresponding to the claimed invention. No other cited prior art beside this work demonstrates devices operating according to the principles described. 
Regarding (D), while the level of one of ordinary skill for understanding the Lorentz force is ordinary, applicant’s theories which form the basis of his conclusions are advanced.  See, for instance, the highly theoretical discussions on pp.6-13 of the remarks filed 19 July 2021 and pp.12-19 of the remarks filed 16 December 2021.  
Regarding (E), the level of predictability in the art is low, given that there are no other devices besides the inventor’s own prior art (i.e., reference [1]) which operate in the manner described by the specification. 
Regarding (F), given the vague description of the propulsor in the specification, the amount of direction provided by the inventor is low. Also, the highly theoretical discussions on pp.6-13 of the remarks filed 19 July 2021 and pp.12-19 of the remarks filed 16 December 2021 are not constructive from the point of view of patent prosecution but appear to be directed more to a study of speculative physics.  
Regarding (G), no working examples of the device are known to exist.  
Regarding (H), the quantity of experimentation needed to make or use the invention based on the content of the disclosure is high. The correlation between parts of the invention as described in the specification is abstract and vague. For instance, it is not clear how the capacitors are connected to the propulsion device, or each other.  ¶[0025] teaches a crankshaft provides reciprocal movement, but the exact mechanics are unclear.  Also, only one highly schematic figure is provided.  Finally, given that the device is inoperative because the principles alleged to govern operation explicitly contradict established laws of science, a tremendous degree of experimentation would be necessary to make or use such a device.  
Considered as a whole, then, the invention of claims 1-5 lacks enablement for the preceding reasons.   
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As noted in MPEP 2163, the courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc.v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co.v.Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).
	In order to determine if the written description requirement is fulfilled, the Office may: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.
(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.  This involves determining: (1) Whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole and (2) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
	Regarding (A), there is no written description of reduction to practice of the invention.  
	Regarding (B), only one figure exists, Fig.1.  The figure shows structural elements of three electric capacitors 1, 2, 3 and their respective plates 4, 5 and 6 as well as movement velocities thereof.  But, elements such as mechanical connectors between the reciprocating plates or capacitors, or between these elements and the propulsion device as a whole, are not shown or described, nor are electrical supply apparatus necessary for charging the capacitors. Added to this, the description is replete with idiomatic and grammar errors, further confusing the reader. These deficiencies renders it difficult to construe how or in what way the capacitors generate a net propulsive force.  
	Regarding (C)(1), the application does not describe a complete structure.  Instead, only 
three electric capacitors 1, 2, 3 and their respective plates 4, 5 and 6 are described. 
	Regarding (C)(2), the specification discloses no other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The figure and specification describe the capacitors and plates in a manner of a thought experiment rather than an inventive device. As noted, a complete device showing how all the elements are inter-connected is not provided or described, nor are elements such as mechanical connectors between the reciprocating plates or capacitors or electrical supply apparatus necessary for charging the capacitors as described.  
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  
In claim 1, “each electric capacitor is made with the possibility of reciprocating movement of its plates” is vague and indefinite as the phrase refers to possibilities, not specific structure.  The phrase will be understood to mean the plates 4/5/6 of respective capacitors 1/2/3 reciprocate.  Further, the modifying phrase “this movement is such that if a positively charged plate moves in one direction, then the negatively charged plate of this capacitor moves in the opposite direction” is vague and indefinite in scope because it is unclear whether “a positively charged plate” means the positively charged plate of “this capacitor” or another capacitor, or both.  Similarly, the phrase “the negatively charged plate of this capacitor” lacks antecedent basis since it is not clear which one of the “two or more electric capacitor[s]” “this capacitor” refers to.
Recitation “the electric charges on the capacitor plates moving together with the plates creates a magnetic field” is vague and indefinite functional language. The phrase suggests electric current in the capacitor plates. But, a current implies a circuit, which further implies charge is removed from the plates, and so it becomes unclear how the capacitor plates would function as capacitor.
Recitation “the plates of two adjacent capacitors move: at one capacitor along the row - to and from another electrical capacitor, at the other capacitor – transversely the row” is vague and indefinite.  It is unclear from this statement what plates of which capacitor are moving, as well as the plates and/or capacitors they move relative to. “Along the row” lacks antecedent basis but presumably the “along the row—to and from” refers to reciprocating movement, while “transversely the row” refers to movement transverse to the direction of reciprocating movement. 
Recitation “the change in the sign of the speed of movement of all plates of capacitors occurs simultaneously” is vague and indefinite functional language.  Recitation “speed of movement” is understood as “speed”, and thus the recitation appears to refer to the previously recited “reciprocating movement” of the plates. The recitation that the signs of the speeds change “simultaneously” suggests that the reciprocating movements of the plates of the capacitors is structurally related, but there is no corresponding structural basis in the claim for this function.  
 Recitation “any electrical capacitor can be made with the possibility of reciprocating movement of only one of its plates” is vague and indefinite functional language.  In view of the preceding phrase, the recitation is indefinite because if only one plate of a capacitor reciprocates, then “the sign of the speed of movement of all plates of capacitors” would not occur simultaneously, since the other plate belonging to the capacitor is not moving relative thereto, that is, to the “only one plate”.  
In claim 2, the functional recitation “in one electric capacitor, the Lorentz force acts on its flat plates transversely the row, and in the other electric capacitor, the Lorentz force acts on its flat plates along the row; the sum of these two perpendicular forces is the thrust of this device” is vague and indefinite in scope.  With reference to Example 1 described in the specification pp.5-6 and “thrust direction (Lorentz force)…is generated in moving flat plates 4 and 6 of capacitors 1 and 3, located on top and below”, i.e., capacitors 1 & 3 move with force F with respect to capacitor 2 (Fig.1). But, it is unclear how, if the Lorentz force acts on one capacitor’s flat plates in one direction (i.e., “the Lorentz force acts on its flat plates along the row”) and on another capacitor’s flat plates in a transverse direction (i.e., “the Lorentz force acts on its flat plates transversely the row”), the sum of these two perpendicular forces would produce thrust F described in the specification as directed “along the row”. That is, a vector “sum” of the device of the Lorentz force acting on the plates 4 of capacitor 1 in one direction (i.e., “along the row”) and on the plates 5 of capacitor 2 in a transverse direction (i.e., “the Lorentz force acts on its flat plates transversely the row”) would not be “along the row” in the direction of F (Fig.1).  
In claim 3, functional language “the second electric capacitor, when its charged plates move, creates a magnetic field around itself, which interacts with the moving charged plates of the first and third capacitors and, with the help of the Lorentz force arising in them, directed transversely the row, creates is thrust in the device” is vague, non-idiomatic and indefinite. The specification ¶[0028] teaches that “…reciprocal movement of electric charges, generates magnetic field which is used for developing thrust. Thrust direction (Lorentz force) which is generated in moving flat plates 4 and 6 of capacitors 1 and 3, located on top and below, can be easily determined with the use of left-hand rule” [sic].  Also, ¶[0030] teaches “Lorentz forces which arise in moving flat plates 4 and 5 of these two electric capacitors 1 and 2 can also be easily determined with the use of left-hand rule…” [sic].  This language is ambiguous with respect to whether it is the “magnetic field” and/or the “help of the Lorentz forces” [sic] that produce/s thrust.
Similarly, in claim 4, functional language “everyone create creates a magnetic field around itself, which interacts with the moving plates of the second capacitor and, with the help of the Lorentz force arising in them, directed across the row, creates is thrust in the device” [sic] is vague, non-idiomatic and indefinite.  
Regarding claim 5, “these electrical capacitors have flat plates…and electrical capacitors of the second group located between them made with the possibility of reciprocating motion of flat plates, transversely the row; separately in the first group and, similarly, separately in the second group when going from one electrical capacitor to the next signs of velocities, identically charged plates, at each moment of time alternate” is vague, non-idiomatic indefinite language.
 	 
Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive. 
Applicant makes no amendments in the response. Generally speaking, in sections (1)-(16), pp.6-24, applicant elaborates theoretical arguments made in preceding responses. Overall, the character and amount of the evidence presented does not support the asserted utility, which itself appears to contravene established scientific principles and beliefs.  It is further noted that each section (1)-(16) of applicant’s Response will be addressed primarily with respect to the utility rejection under 35 USC 101, even though the Office’s response applies in many respects to the rejections under 35 USC 112(a) and 112(b) as well.

Rejection of claims 1-5 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks credible utility
Regarding the rejection under 35 USC 101, it is noted that in accordance with MPEP 2107.02 (IV), the Office has (A) made a prima facie showing that the claimed invention lacks utility, and (B) provided a sufficient evidentiary basis for factual assumptions relied upon in establishing the prima facie showing. In re Gaubert, 524 F.2d 1222, 1224, 187 USPQ 664, 666 (CCPA 1975). See pp.2-7 of the 27 May 2022 Final Office Action. Thereafter, according to MPEP 2107.02 (VI), “the burden shifts to the applicant to rebut the prima facie showing. In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992) ("The examiner bears the initial burden, on review of the prior art or on any other ground, of presenting a prima facie case of unpatentability. If that burden is met, the burden of coming forward with evidence or argument shifts to the applicant. . . After evidence or argument is submitted by the applicant in response, patentability is determined on the totality of the record, by a preponderance of evidence with due consideration to persuasiveness of argument."). An applicant can do this using any combination of the following: amendments to the claims, arguments or reasoning, or new evidence submitted in an affidavit or declaration under 37 CFR 1.132, or in a printed publication.”  Per MPEP 2107.02 (VII), “there is no predetermined amount or character of evidence that must be provided by an applicant to support an asserted utility, therapeutic or otherwise. Rather, the character and amount of evidence needed to support an asserted utility will vary depending on what is claimed (Ex parte Ferguson, 117 USPQ 229 (Bd. App. 1957)), and whether the asserted utility appears to contravene established scientific principles and beliefs.” In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967); In re Chilowsky, 229 F.2d 457, 462, 108 USPQ 321, 325 (CCPA 1956).
In section (1) of his Response, pp.6-8, applicant submits an “exhaustive answer” to the question of how the magnetic component of the Lorentz force produces thrust in the invention based on an electrodynamic model of plates with an electric charge moving in a magnetic field which models the charges as point charges.  In this model, with respect to “…the electrical component of the Lorentz force, the law of energy conservation is valid”.  However, there is “an effect of these two forces f1 (thrust) on the device (in total equal to 2 * f1) but [sic] there is no reaction to these forces (from middle electric charge)!” (p.8).  These statements are understood to mean applicant does not deny the device violates energy conservation laws when magnetic components of the Lorentz force are included.  Further, applicant references his own work from the specification ¶[0011], i.e., “reference [1]” (Limansky, V.G., “Unified physical theory of space-time, matter and field”, 2016, p.100-103)” as being “a prototype of the present invention…referenced in the application.” 1 As explained above, this work describes a type of propulsion device which “produces more energy than it receives from the outside”, has an “efficiency…much greater than one” and exhibits “a certain class of phenomena [which] follows the law of non-conservation of energy” (first paragraph of §4, p.6; section (2) of “Findings”, p.8).  Therefore, by applicant’s own implicit and explicit admission, since the claimed device produces more energy than it receives from the outside, has an efficiency greater than one and follows the law of non-conservation of energy, the invention violates well-established laws of science, in particular the law of conservation of energy (i.e., the total energy of a closed system remains constant) and the second law of thermodynamics (i.e., the entropy of a system always increases). The asserted utility thus contravenes established scientific principles and beliefs. For this reason, applicant’s theoretical explanation is unable to overcome the rejection of claims 1-5 under 35 USC 101.  It is further noted that rejections under 35 USC 101 based on a lack of credible utility have been sustained by federal courts when, for example, the applicant failed to disclose any utility for the invention or asserted a utility that could only be true if it violated a scientific principle, such as the second law of thermodynamics, or a law of nature, or was wholly inconsistent with contemporary knowledge in the art. In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967).  Further, as has been noted previously, there is no evidence applicant has reduced the invention to practice, the nexus between what is described theoretically and what is claimed is unclear, and the unified physical theory presented in reference [1] is applicant’s own work which has not been peer-reviewed.2
In section (2), pp.9-10, with respect to Newton’s third law of motion and conservation of energy, applicant alleges an example from Feynmann’s lectures on physics for forces between two moving charges where “the action is not equal to the reaction” to be in violation of the third law, too.  In response, applicant’s statements are taken as admission that his invention violates Newton’s third law of motion and conservation of energy---presumably in the same way the example from Feynmann allegedly does. Further, Feynmann’s example is a thought-experiment, not a device reduced to practice which violates Newton’s third law. Thus, applicant’s arguments are unable to overcome the rejection of claims 1-5 under 35 USC 101. 
In section (3), pp.10-15, applicant submits a “proof” that “two Lorentz forces acting on upper and lower capacitors from the field of the middle capacitor are collinear to the velocities of the middle capacitor and are directed in one direction [and] [i]t is they who create thrust in the device” [sic] (p.14), instead of “the total combined effect of the Lorentz forces of the same upper and lower capacitors on the middle one…” or “the total magnetic force interaction of the same lower and upper capacitors…” (p.15).  In response, it is noted that applicant’s statements are taken to be further descriptions of a device which, as noted in parts (1) and (2) above, violates energy conservation laws. The asserted utility thus contravenes established scientific principles and beliefs. For this reason, applicant’s theoretical explanation is unable to overcome the rejection of claims 1-5 under 35 USC 101.  
In section (4), pp.15-21, applicant provides an estimate for the thrust force of his invention allegedly “confirm[ing] the industrial applicability”. In particular, for a device with 600 plates each made, e.g., of a strong magnesium alloy with a specific mass of 2 g/cm3 and a thickness of 0.1cm, a thrust of more than 13,000 tons is estimated (p.20). Applicant admits, however, that the estimate is “of a cognitive, evaluative nature” (p.20). In response, it is noted that applicant provides no model or experimental verification of these measurements. As he states, they are merely “of a cognitive, evaluative nature” (p.20). Therefore, they are given no evidentiary weight with respect to the issue of a reduction to practice of the invention. Further, the specification as originally filed does not refer to specific materials such as potassium titanium phosphate ferroelectric for the insulator (p.19), or strong magnesium alloy for the capacitor plates (p.20). Thus, the calculations do not provide clear nexus to the claimed invention. Finally, the prediction of a thrust force of “more than 13,000 tonnes” (p.20) is itself extraordinary and suggests incredible utility.  For these reasons, applicant’s theoretical calculations of thrust forces produced by his machine is unable to overcome the rejection of claims 1-5 under 35 USC 101.  
	In section (5), p.21, applicant asserts various parts of the machine can be produced by one of ordinary skill.  But, this is not persuasive because as noted above applicant admits, implicitly and explicitly, the asserted utility of his invention contravenes established scientific principles and beliefs. When understood in light of the specification’s teaching and applicant’s own admissions, the claimed invention---even though it consists of different parts which could be produced individually---would nevertheless require one of ordinary skill to contravene established scientific principles and beliefs when put together since the machine as a whole produces more energy than it receives from the outside, has an efficiency greater than one and follows the law of non-conservation of energy.  That is, the asserted utility of the invention as a whole could only be true if it violated established scientific principles and beliefs. This suggests the asserted utility is not credible. In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967). 
 	In section (6), pp.21-23, applicant alleges the Office’s statement that the invention violates established laws of science is incorrect “since it is based on a very approximate theory of Newton’s gravity, in which the propagation velocity of the gravitational field (in contraction with experimental data) is infinite.”  Applicant’s statements are understood to mean that Newton’s third law---and presumably, all other classical laws of physics---do not apply in light of Einstein’s theory of general relativity, and that the theory underlying the principle of operation of the inventor’s machine will be proven in the future, when a “generally accepted unified physical theory” is discovered (p.23). But, applicant’s appeal to unknown, yet-to-be-discovered science is not persuasive. As noted above, per MPEP 2107.02 (VII), the character and amount of evidence needed to support an asserted utility depends on whether the asserted utility appears to contravene established scientific principles and beliefs.” In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967); In re Chilowsky, 229 F.2d 457, 462, 108 USPQ 321, 325 (CCPA 1956).
In sections (7)-(11), p.23, applicant argues based on preceding sections that one of ordinary skill can make and use the invention, would not be required to conduct a large degree of experimentation, has “the necessary information about the invention” [sic], does not need to produce a prototype and would know how to apply the invention.  However, these arguments are conclusory since they are based on arguments from the preceding sections which are not persuasive. 
In sections (12)-(13), pp.23-24, applicant argues based on the preceding sections that one of ordinary skill would be able to design or make, e.g., “elements such as mechanical connections between plates or capacitors”, “[an] electrical part related to the electric charging of capacitor plates” or an electric capacitor “…with the possibility of reciprocating movement of its plates” [sic]. But, as noted with respect to section (5) above, this is not persuasive because applicant’s invention taken as a whole contravenes established scientific principles and beliefs.  This suggests the asserted utility is not credible. In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967). 
In section (14), p.24, applicant argues that from a technical point of view, the device in question is very simple, amenable to precise calculation…and therefore can be quickly designed, manufactured and put into operation”.  This is not persuasive because, by applicant’s own implicit and explicit admissions, the asserted utility of his invention contravenes established scientific principles and beliefs.  This suggests the invention could not be “quickly designed, manufactured and put into operation” since operation would violate established scientific principles and beliefs. It follows, then, that the asserted utility is not credible. In re Gazave, 379 F.2d 973, 978, 154 USPQ 92, 96 (CCPA 1967). 
In sections (15)-(16), p.24, applicant makes general conclusory statements with respect to the rejections under 112(a) and 112(b) rejections, and to spelling errors in the disclosure.  These are not persuasive.  With regard to the latter, applicant refers to a corrected text in htttp://disk. yandex/ru/i/vWHPOwNyyQe_XQ/_.  It is noted, however, that amendments must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified  in 37 CFR 1.121(b), not by reference to hyperlinks.  

Rejection of claims 1-5 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements
Per MPEP 2107.01 (IV), a deficiency under the utility prong of 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995); In re Jolles, 628 F.2d 1322, 1326 n.10, 206 USPQ 885, 889 n.11 (CCPA 1980); In re Fouche, 439 F.2d 1237, 1243, 169 USPQ 429, 434 (CCPA 1971).  In his response, in sections (1)-(16), as noted above, applicant gives an extended theoretical discussion of the underlying theory of how his invention operates. However, these discussions are largely irrelevant and unpersuasive since, by applicant’s own implicit and explicit admission, the claimed device produces more energy than it receives from the outside, has an efficiency greater than one and follows the law of non-conservation of energy, the invention violates well-established laws of science, in particular the law of conservation of energy (i.e., the total energy of a closed system remains constant) and the second law of thermodynamics (i.e., the entropy of a system always increases).  Further, there is no evidence applicant has reduced the invention to practice, the nexus between what is described theoretically and what is claimed is unclear, and applicant’s unified physical theory has not been peer-reviewed.  Moreover, applicant’s theories are not described in the written description in such a way that one of ordinary skill could make and use the invention. They are additional information absent from the written description.  For instance, the specification as filed makes no mention of the electrodynamic models described in sections (1)-(3) of the Response, or Einstein’s theory of gravity or Feynman’s electrodynamic theories. Applicant’s extended elaboration of his theories suggests the invention lacks enablement based on the Wand’s factor analysis. For instance, applicant’s admissions that the invention violates Newton’s laws of motion suggest the nature of the invention (B) is speculative and the level of predictability in the art (E) is low, and the absence of working examples (G) further suggest undue experimentation is needed to make or use the invention based on the content of the disclosure (H).  Again, there is no evidence that applicant’s unified physical theory has been peer-reviewed or evaluated by anyone with an equivalent level of experience as applicant, nor is there any evidence of working examples.
 
Rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Amended claims 1-5 fail to overcome this rejection, for reasons noted above.  It is further noted that a recurring, fundamental issue appears to be applicant’s facility with the English language. This is further compounded by the indefiniteness of the written description, upon which the claim language is based.  
 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An English machine translation was made of reference in the PTO-892 of 08 February 2022.
        2 See, e.g., 27 May 2022 Final Office Action, pp.18-19.